Citation Nr: 1117516	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during active duty service or within one year of discharge from service; any current bilateral hearing loss is not shown to be chronic and continuous since service or otherwise related to any acoustic trauma incurred during service.

2.  Tinnitus did not manifest during active duty service; any current tinnitus is not shown to be chronic and continuous since service or otherwise related to any acoustic trauma incurred during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2010).  

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).   







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Review of the claims file reflects that an August 2008 letter satisfied VA's duty to notify requirements.  See generally Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, it was sent to the Veteran prior to the January 2009 rating decision which denied service connection for hypertension.  Thus, the VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In this regard, the Veteran's service treatment records are associated with the claims file, as well as all relevant and available non-VA treatment records.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding this claim.  

Finally, the Veteran was afforded a VA examination during this appeal for the specific purpose of obtaining an opinion as to the etiology of his claimed hearing loss and tinnitus.  The November 2008 VA audiological examination report clearly reflects that the examiner conducted a review of the Veteran's claims file; an oral history and an audiogram were also completed.  Following the above, the examiner provided diagnoses of tinnitus and sensorineural hearing loss and then an opinion as to the likelihood of the Veteran's hearing loss being related to military noise exposure.  As discussed in more detail below, this opinion was supported by a rationale with notation to both clinical and lay evidence of record.  As such, the Board finds that the Veteran was provided with an examination for both claims on appeal that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

With consideration of the foregoing discussion, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Legal Criteria and Analysis

The Veteran reports that he was exposed to noise from weapons fire and artillery while serving in Vietnam.  It is his contention that such noise exposure resulted in bilateral hearing loss and tinnitus.  The Veteran indicated on his February 2009 notice of disagreement that he has experienced ringing in his ears (i.e., tinnitus) since service.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

I. Hearing Loss

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385 (2010), which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss.  Id.

Review of the Veteran's service treatment records fails to reveal any complaints of ear problems or hearing loss during service.  Furthermore, his September 1967 separation physical examination report indicates that his audiogram was normal for VA disability purposes and showed no more than a ten-decibel threshold shift in any frequency when compared to the August 1965 enlistment audiogram.  (Note: The Board converted the Veteran's service audiometric results from ASA units to ISO-ANSI units since it is presumed that any service audiometric results reported prior to November 1, 1967, were reported in ASA units.)  In addition to a "normal" audiogram, the September 1967 separation physical examination report reflects that the Veteran did not subjectively complain of any hearing loss or ear, nose, or throat trouble at the time of service separation.  

Following service, the Veteran worked as a diesel mechanic and was exposed to noise from diesel engines and heavy equipment.  He also participated in recreational hunting on a regular basis.  The Veteran indicated on his July 2008 application for compensation benefits that while his hearing loss and tinnitus had their onset in 1967, he did not seek treatment for either disorder post-service.  The first contemporaneous evidence of complaints, diagnosis, or treatment for hearing loss is an April 2008 pre-employment examination.  Such examination contains an audiogram which reflects pure tone thresholds which meet the VA's definition of a disability.  See 38 C.F.R. § 3.385.  

Initially, the Board observes that sensorineural hearing loss (as an organic disease of the nervous system) may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  The Veteran, as a lay person, is competent to note a decrease in his hearing during service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, he is not competent to provide evidence that he had a chronic hearing loss disability which met the requirements of 38 C.F.R. § 3.385.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the first competent medical evidence of hearing loss which meets VA's definition of a disability is the April 2008 private audiogram, more than forty years after service separation.  Thus, service connection for hearing loss may not be awarded on a presumptive basis.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Similarly, absent any competent medical evidence of a chronic hearing loss disability during service or hearing problems during service with medical or lay evidence of continuity of decreased hearing since service, the Board finds that service connection cannot be awarded on the basis of 38 C.F.R. § 3.303(a) or (b).  Thus, the Board's inquiry turns to whether the Veteran's current hearing loss is attributable to some event, injury, or disease during service.  38 C.F.R. § 3.303(d).  

With respect to the Veteran's assertion that he incurred acoustic trauma during service, the Board observes that the Veteran's DD-214 reflects that he had approximately eight months of foreign service and was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  Such document also indicates that his military occupational specialty (MOS) was unit and organization supply specialist, an MOS that is not traditionally associated with high levels of noise exposure.  However, the Board must consider the places, types, and circumstances of a veteran's service, his unit's history, his service treatment records, and all pertinent lay and medical evidence in the case in determining whether an injury, disease, or event occurred.  38 U.S.C.A. § 1154(a) (West 2002).  Here, the Board finds little reason to doubt the credibility of the Veteran's assertions of general exposure to weapons and artillery fire while serving in Vietnam.  As such, exposure to acoustic trauma during service is conceded.  See id.  

Injury during service does not, by itself, however, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303.  For the reasons discussed below, the Board finds that a preponderance of the evidence is against this claim.  In this regard, the competent and probative evidence weighs against a finding that the Veteran's current hearing loss is related to any acoustic trauma incurred as a result of exposure to noise during service.  

As noted above, the Veteran's service treatment records are silent for any complaints or treatment for hearing problems.  Additionally, he expressly denied any hearing loss or ear problems at separation.  Such evidence, while not dispositive, weighs against his claim that hearing loss was incurred during service.

Additionally, the competent evidence of record reflects that the Veteran was exposed to significant amounts of noise post-service.  As previously discussed, he reported a forty-plus-year history of occupational noise exposure related to being a diesel mechanic at a November 2008 VA examination.  He also reported that he had been a recreational hunter for approximately forty years.  The Veteran did not indicate that he used hearing protection either occupationally or recreationally.  Such evidence is relevant to the current determination because although the Board may not speculate as to whether this post-service noise exposure resulted in his current hearing loss, Colvin v. Derwinski, 1 Vet. App. 171 (1991), it may consider evidence of an intercurrent injury with no complaints of hearing loss prior to such injury as evidence against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Finally, the Veteran was evaluated by a VA audiologist in November 2008 for the specific purpose of obtaining a medical opinion as to the etiology of his current hearing loss.  Following an examination of the Veteran and a review of the lay and medical evidence of record, the examiner concluded that the Veteran's current sensorineural hearing loss is not a result of his military service, including any claimed acoustic trauma.  The examiner based this determination on the lack of evidence of in-service hearing problems, the absence of a "significant" threshold shift between the entrance and separation audiograms, and a forty-plus-year history of post-service occupational and recreational noise exposure.  In sum, it was the examiner's opinion that the Veteran's current hearing loss is "more likely than not . . . due to these factors and not military noise."  

The November 2008 VA opinion considers both the medical and lay evidence of record in its determination.  Moreover, it is based upon an accurate history of the Veteran's service and post-service noise and treatment history.  Finally, the examiner does not rely solely on the fact that the Veteran's hearing was "normal" at separation in concluding that his current hearing loss is not related to military service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Under these circumstances, the Board finds that this opinion will be afforded significant probative value as to the issue of whether the evidence indicates that the Veteran's current hearing loss is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

As for whether there is any additional medical evidence regarding a nexus between the Veteran's current disability and service, the remaining record is silent except for his own lay assertions that his hearing loss is related to service.  A determination as to whether hearing loss is due to less than one-year of military noise exposure or forty-plus years of occupational and recreational noise exposure, however, is not something that a lay person (or the Board) is competent to provide.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, while the Board has considered the Veteran's lay assertions that his hearing problems first manifested during service, such evidence does not outweigh the remaining evidence of record, as discussed above.  Moreover, such lay assertions cannot suffice as competent evidence contradicting the November 2008 VA examiner's opinion, which was made by an audiologist who is trained in making such determinations.  

Thus, with consideration of the probative VA examiner's report, the length of time following service prior to a recorded diagnosis of hearing loss, evidence of intercurrent injury (i.e., post-service noise exposure), and the absence of any medical opinion suggesting a causal link to the Veteran's service, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Tinnitus

As noted above, the Veteran contends that he developed constant, bilateral tinnitus as a result of acoustic trauma during service.  However, similar to hearing loss, the Veteran's service treatment records do not demonstrate any complaints of tinnitus or ringing in his ears during service.  His September 1967 service separation examination reflects a normal clinical evaluation of the ears; no ear disease or diagnosis of tinnitus was indicated.  Rather, the first documented evidence of tinnitus is the aforementioned April 2008 pre-employment examination which reflects that the Veteran complained of constant, bilateral tinnitus.  This is more than forty years post-service.  Thus, the critical question in the present case turns upon whether the Veteran's currently manifested tinnitus is etiologically related to service.  

According to the Veteran's July 2008 application for compensation and February 2009 notice of disagreement, tinnitus first began during service and has continued ever since.  The United States Court of Appeals for Veterans Claims (Court) has determined that, particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, the Veteran's lay statements that tinnitus began during service and have continued ever since are competent evidence tending to show chronicity and continuity sufficient to award service connection.  See 38 C.F.R. § 3.303(b).  These statements, however, remain subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In this case, the Board concludes that the Veteran's lay assertions regarding chronicity and continuity of symptomatology of tinnitus since service are not shown to be credible.  As such, service connection may not be established on the basis of 38 C.F.R. § 3.303(b).  

In making this determination, the Board initially notes that the Veteran's lay assertions of continuity of symptomatology are entirely uncorroborated by any objective evidence of chronicity or continuity of symptomatology of bilateral hearing loss and tinnitus after service.  Specifically, there is no contemporaneous medical evidence of record which reflects in-service and post-service complaints of tinnitus.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board cannot determine that lay evidence of onset in service lacks credibility merely because it is unaccompanied by contemporaneous service medical evidence).  

Perhaps more importantly, however, the record contains conflicting statements made by the Veteran during this appeal about the onset and history of his current tinnitus.  In this regard, the November 2008 VA examination report notes that the Veteran "state[d] that [tinnitus] could have been there since the service," but that he "is not really sure when it began."  Such internal inconsistency alone casts doubt on the credibility of the Veteran's reports of in-service tinnitus with continuity of symptoms since service, especially since the Board can think of no reason why the Veteran would volunteer information regarding his uncertainty unless it were true.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

When such statement is viewed in conjunction with the lack of contemporaneous complaint during service and the decades long evidentiary gap with no claim for compensation, the Board can find no plausible reason to afford any probative value to the Veteran's lay assertions that he has had constant tinnitus since service.  Furthermore, if the Board accepts the Veteran's statement to the November 2008 VA examiner as credible and accurate, such statement would preclude service connection based on chronicity since service because there is no lay or medical evidence to show that tinnitus had its onset during service.  

With regard to any other evidence of a relationship between the Veteran's tinnitus and military acoustic trauma, the record contains an opinion from the November 2008 VA audiological examination.  The VA examiner, having evaluated the Veteran, reviewed the claims folder, and interviewed the Veteran for a complete history, determined that tinnitus is "more than likely related to [the Veteran's] civilian noise exposure" because he "was around noise for over 40 years while working in his civilian occupation . . . [and] . . . also has an extensive history of recreational firearm use and hunting."  

As above, the examiner's opinion regarding the etiology of the Veteran's tinnitus considers both the medical and lay evidence of record in its determination.  It is also based upon an accurate history of the Veteran's service and post-service noise and treatment history.  Under these circumstances, this opinion will be afforded significant probative value as to the issue of whether the evidence indicates that the Veteran's current hearing loss is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In the absence of any other competent evidence regarding the etiology of the Veteran's tinnitus, a preponderance of the evidence is against finding a relationship between the Veteran's currently diagnosed tinnitus and any military acoustic trauma.  Although the Veteran has presented competent evidence of chronicity and continuity of symptomatology since service, the Board finds conflicting statements of record and contemporaneous evidence from the Veteran's military service which reveal no tinnitus on separation to be far more persuasive than the Veteran's own recent assertions to the effect that he had tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now four decades past.  Moreover, the Veteran himself admitted at the November 2008 VA examination that he was unsure of the onset date of his tinnitus.  Therefore, the Board is unwilling to award service-connected compensation benefits on the basis of the Veteran's lay assertions alone.  

Thus, with consideration of the probative VA examiner's report, the length of time following service prior to the first contemporaneous complaint of tinnitus, evidence of intercurrent acoustic injury (i.e., post-service noise exposure), and the absence of any medical opinion suggesting a causal link to the Veteran's service, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


